Title: To James Madison from James Simpson, 5 September 1803 (Abstract)
From: Simpson, James
To: Madison, James


5 September 1803, Tangier. No. 62. Wrote last on 15 Aug. (no. 61). Received distressing news from Captain Bainbridge of the Philadelphia, dated 29 Aug. off Málaga: “the suspicions I had entertained of hostile intentions” on the part of Morocco toward the U.S. “appear to have been but too well founded.”
On receiving Bainbridge’s letter “Thursday last” met with Alcayde Hashash, “who denied … either having given Raiz Lubarez authority, or that he knew of such comeing from any other quarter for his capturing American Vessels.” Cannot place “full reliance on all that Man says, as by subterfuge it is not uncommon with him to evade declaring facts.” After two interviews on this business, nothing “Interesting or decisive” resulted; Hashash’s “complaints on detention of the Mesouda were unceasing at both interviews.”
Was sent for by Hashash “At eleven at night,” and “as it is no uncommon thing to do busyness with Ministers and sometimes with Governours even at that hour in this Country” he “readily went.” Was greatly astonished to be detained and informed that it was done by order of the governor. “There was no remedy but submit to that gross insult, which none but a person of his Rude manners would have been guilty of.” It was asserted that Simpson should be held “untill both the Frigates should be set at liberty.” Was not released “untill Friday at ten O’Clock, when my Brother Consuls came in a Body to demand my enlargement.” Was released by the governor on the security of the consuls that he would not leave Morocco without the emperor’s permission.
Encloses a copy of a letter he sent to the emperor at Fès. Without an answer nothing can be decided about the Mirboka. Has written Bainbridge “fully on the busyness,” pointing out the steps needed “to ascertain unequivocally the fact whether the Commander was authorised or not to Capture American Vessels, which is the grand point essential to be known.”
Believing in “the great utility of an uninterupted Peace with this Country,” informed the emperor he would “receive such propositions as he might be pleased to make for an accommodation, holding forth as an encouragement security to his Cruizers on his withdrawing the orders for takeing American Vessels.” Hopes this measure will meet JM’s approbation. Was driven to it by “strong inducements, the first that Commerce might not meet interuption or be burthen’d with heavy Insurance beyond the actual Risque, the next to bring on a Negotiation with security in our hands for their good behaviour … and lastly because if an open Rupture takes place it will be a most tedious and expensive busyness to make a new Treaty and very doubtfull if will be obtained on such good terms as the present.”
The emperor plans to begin his tour to Tetuán and Tangier on the “first of next Moon.” Believes this affair might bring him sooner.
 

   
   RC and enclosure (DNA: RG 59, CD, Tangier, vol. 2). RC 4 pp.; marked “Triplicate”; docketed by Wagner as received 22 Nov., but JM acknowledged its receipt in the postscript (dated 10 Nov.) to his letter to Simpson of 4 Nov. 1803. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:19–20. For enclosure, see n. 2.



   
   Bainbridge’s letter to Simpson, 29 Aug. 1803, described the capture of the Moroccan cruiser Mirboka, which had itself captured the American brig Celia (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:518–19).



   
   Simpson enclosed a copy of his letter to the emperor of Morocco, 2 Sept. 1803 (4 pp.; docketed by Wagner; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:7–9), complaining of the violations of his passport in the cases of the Meshouda and the Mirboka and demanding that any instructions previously given to Moroccan captains ordering them to attack American ships be withdrawn immediately. Simpson also protested his recent arrest and confinement by Alcayde Hashash and requested “that no such insult be offered to me again.”



   
   A full transcription of this document has been added to the digital edition.

